The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Friday, April 10, 2015

                                       No. 04-14-00649-CR

                                    Alex Rene GONZALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR7573
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       Appellant’s brief was due February 16, 2015, but was not filed. This court notified
appellant’s appointed counsel, William L. Baskette Jr., of the deficiency by letter dated February
19, 2015. See TEX. R. APP. P. 38.8(b)(2). The letter required appellant to respond in writing
within ten days, explaining why the brief has not been filed and demonstrating that counsel has
taken affirmative steps to prepare and file the brief. The letter further advised counsel that if an
adequate response was not timely filed, the court would abate the appeal for an abandonment
hearing in the trial court. We received no response.

        Accordingly, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we
ordered the appeal abated and remanded the matter to the trial court to conduct a hearing to
determine: (1) whether appellant desires to prosecute his appeal; and (2) whether counsel has
abandoned the appeal. In response to our order, the trial court held a hearing and thereafter
prepared findings of fact and conclusions of law. The trial court’s findings and conclusions were
filed in this court on April 8, 2015. In its findings the trial court found appellant desired to
prosecute his appeal. However, the court found that appellant had retained new appellate
counsel, Dayna L. Jones, to prosecute his appeal. Accordingly, William L. Baskette Jr. is no
longer appellate counsel for appellant.

        Based on the foregoing, we ORDER the abatement lifted and the appellate deadlines
reinstated. Appellant’s brief was due almost sixty days ago — February 16, 2015. We therefore
ORDER appellant’s new appellate counsel, Dayna L. Jones, to file appellant’s brief within May
11, 2015. We advise counsel that given the prior delays with regard to the filing of the brief,
additional requests for extensions of time to file appellant’s brief will be strictly reviewed.
       We order the clerk of this court to serve copies of this order on the attorney William L.
Baskette Jr., attorney Dayna L. Jones, and counsel for the State.




                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court